     Case 3:18-cv-02036-E Document 79 Filed 01/19/21              Page 1 of 39 PageID 2412



                        IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

PREMIER ELECTRONICS, L.L.C.,                  §
    Plaintiff                                 §
                                              §
v.                                            §              CASE NO. 3:18-CV-2036-S
                                              §
ADT L.L.C.,                                   §
     Defendant                                §

                             PROPOSED JURY INSTRUCTIONS

         Pursuant to the Court’s Amended Scheduling Order [Doc 18], Plaintiff Premier

Electronics, LLC (“Premier”) and Defendant ADT LLC (“ADT”) (collectively, the “Parties”)

submit the following Proposed Jury Instructions.

         1.     The Parties agree as to many of the prefatory instructions, but have considerable

disagreement as to the specific questions and accompanying instructions to submit to the jury

that control the disposition of this case. Accordingly, this document is being presented in three

sections.

         Section I contains prefatory instructions in a form that the Parties both agree are

compliant with the relevant Fifth Circuit Pattern Jury Instructions (Civil Cases) and other

controlling law.

         Section II contains a single prefatory instruction, as well as specific jury questions and

accompanying instructions requested by Plaintiff Premier Electronics, L.L.C. in what it considers

to be the logical order of progression.

         Section III contains specific jury questions and accompanying instructions requested by

Defendant ADT L.L.C. in what it considers to be the logical order of progression.




PROPOSED JURY INSTRUCTIONS                                                                - Page 1
  Case 3:18-cv-02036-E Document 79 Filed 01/19/21                  Page 2 of 39 PageID 2413



                                          I.
                              JOINT AGREED INSTRUCTIONS

INSTRUCTIONS FOR BEGINNING OF TRIAL

       Members of the jury panel, if you have a cell phone, PDA, Blackberry, smart phone,

iPhone or any other wireless communication device with you, please take it out now and turn it

off. Do not turn it to vibrate or silent; power it down. During jury selection, you must leave it off.

       There are certain rules you must follow while participating in this trial.

       First, you may not communicate with anyone about the case, including your fellow

jurors, until it is time to deliberate. I understand you may want to tell your fam- ily, close friends

and other people that you have been called for jury service so that you can explain when you are

required to be in court. You should warn them not to ask you about this case, tell you anything

they know or think they know about it, or discuss this case in your presence, until after I accept

your verdict or excuse you as a juror.

       Similarly, you must not give any information to anyone by any means about this case.

For example, do not talk face-to-face or use any electronic device or media, such as the

telephone, a cell or smart phone, camera, recording device, Blackberry, PDA, computer, the

Internet, any Internet service, any text or instant messaging service, any Internet chat room, blog,

or website such as Facebook, MySpace, YouTube, or Twitter, or any other way to communicate

to anyone any in- formation about this case until I accept your verdict or until you have been

excused as a juror. This includes any information about the parties, witnesses, participants,

claims, evidence, or anything else related to this case.

       Second, do not speak with anyone in or around the courthouse other than your fellow

jurors or court personnel. Some of the people you encounter may have some connection to the




PROPOSED JURY INSTRUCTIONS                                                                   - Page 2
  Case 3:18-cv-02036-E Document 79 Filed 01/19/21                 Page 3 of 39 PageID 2414



case. If you were to speak with them, that could create an appearance or raise a suspicion of

impropriety.

       Third, do not do any research—on the Internet, in libraries, in books, newspapers,

magazines, or using any other source or method. Do not make any investigation about this case

on your own. Do not visit or view any place discussed in this case and do not use Internet

programs or other devices to search for or view any place discussed in the testimony. Do not in

any way research any information about this case, the law, or the people involved, including the

parties, the wit- nesses, the lawyers, or the judge, until after you have been excused as jurors. If

you happen to see or hear anything touching on this case in the media, turn away and report it to

me as soon as possible.

       These rules protect the parties’ right to have this case decided only on evidence they

know about, that has been presented here in court. If you do any research, investigation or

experiment that we do not know about, or gain any information through improper

communications, then your verdict may be influenced by inaccurate, incomplete or misleading

information that has not been tested by the trial process, which includes the oath to tell the truth

and cross-examination. It could also be unfair to the parties’ right to know what information the

jurors are relying on to decide the case. Each of the parties is entitled to a fair trial by an

impartial jury, and you must conduct yourself so as to maintain the integrity of the trial process.

If you decide the case based on information not presented in court, you will have denied the

parties a fair trial in accordance with the rules of this country and you will have done an

injustice. It is very important that you abide by these rules. Failure to follow these instructions

could result in the case having to be retried.




PROPOSED JURY INSTRUCTIONS                                                                 - Page 3
  Case 3:18-cv-02036-E Document 79 Filed 01/19/21                  Page 4 of 39 PageID 2415



Citation: Instruction 1.1 from the PATTERN JURY INSTRUCTIONS (CIVIL CASES) 5th Cir. 2020 ed.

(hereinafter, Fifth Circuit PJI Instr. X.X)




PRELIMINARY INSTRUCTIONS TO JURY

MEMBERS OF THE JURY:

       You have now been sworn as the jury to try this case. As the judge, I will decide all

questions of law and procedure. As the jury, you are the judges of the facts. At the end of the

trial, I will instruct you on the rules of law that you must apply to the facts as you find them.

       You may take notes during the trial. Do not allow your note-taking to distract you from

listening to the testimony. Your notes are an aid to your memory. If your memory should later be

different from your notes, you should rely on your memory. Do not be unduly influenced by the

notes of other jurors. A juror’s notes are not entitled to any greater weight than each juror’s

recollection of the testimony.

       Until this trial is over, do not discuss this case with anyone and do not permit anyone to

discuss this case in your presence. This includes your spouse, children, relatives, friends,

coworkers, and people with whom you commute to court each day. During your jury service, you

must not communicate any information about this case by any means, by conversation or with

the tools of technology. For example, do not talk face-to-face or use any electronic device or

media, such as the telephone, a cell or smart phone, camera, recording device, Black- berry,

PDA, computer, the Internet, any Internet service, any text or instant messaging service, any

Internet chat room, blog, or website such as Facebook, MySpace, YouTube, or Twitter, or any




PROPOSED JURY INSTRUCTIONS                                                                   - Page 4
  Case 3:18-cv-02036-E Document 79 Filed 01/19/21                 Page 5 of 39 PageID 2416



other way to communicate to anyone any information about this case until I accept your verdict

or excuse you as a juror.

       Do not even discuss the case with the other jurors until the end of the case when you

retire to deliberate. It is unfair to discuss the case before all of the evidence is in, because you

may become an advocate for one side or the other. The parties, the witnesses, the attorneys, and

persons associated with the case are not allowed to communicate with you. And you may not

speak with anyone else in or around the courthouse other than your fellow jurors or court

personnel.

       Do not make any independent investigation of this case. You must rely solely on what

you see and hear in this courtroom. Do not try to learn anything about the case from any other

source. In particular, you may not use any electronic device or media, such as a telephone, cell

phone, smartphone, or computer to research any issue touching on this case. Do not go online or

read any newspaper account of this trial or listen to any radio or television newscast about it. Do

not visit or view any place discussed in this case and do not use Internet programs or other

devices to search for or to view any place discussed in the testimony. In sum, you may not

research any information about this case, the law, or the people involved, including the parties,

the wit- nesses, the lawyers, or the judge, until after you have been excused as jurors.

       There are some issues of law or procedure that I must decide that the attorneys and I must

discuss. These issues are not part of what you must decide and they are not properly discussed in

your presence. To avoid having you leave the courtroom and to save time, I may discuss these

issues with the attorneys at the bench, out of your hearing. When I confer with the attorneys at

the bench, please do not listen to what we are discussing. If the discussions require more time, I




PROPOSED JURY INSTRUCTIONS                                                                 - Page 5
  Case 3:18-cv-02036-E Document 79 Filed 01/19/21                 Page 6 of 39 PageID 2417



may have you leave the courtroom until the lawyers and I resolve the issues. I will try to keep

these interruptions as few and as brief as possible.

       The trial will now begin. Lawyers for each side will make an opening statement. Opening

statements are intended to assist you in understanding the significance of the evidence that will

be presented. The opening statements are not evidence.

       After the opening statements, the plaintiff will present its case through witness testimony

and documentary or other evidence. Next, the defendant will have an opportunity to present its

case. The plaintiff may then present rebuttal evidence. After all the evidence is introduced, I will

instruct you on the law that applies to this case. The lawyers will then make closing arguments.

Closing arguments are not evidence, but rather the attorneys’ interpretations of what the

evidence has shown or not shown. Finally, you will go into the jury room to deliberate to

reach a verdict.

       Keep an open mind during the entire trial. Do not decide the case until you have heard all

of the evidence, the closing arguments, and my instructions.

       It is now time for the opening statements.

Citation: Fifth Circuit PJI Instr. 1.2



JURY CHARGE

       MEMBERS OF THE JURY: It is my duty and responsibility to instruct you on the law

you are to apply in this case. The law contained in these instructions is the only law you may

follow. It is your duty to follow what I instruct you the law is, regardless of any opinion that you

might have as to what the law ought to be.




PROPOSED JURY INSTRUCTIONS                                                                 - Page 6
  Case 3:18-cv-02036-E Document 79 Filed 01/19/21                 Page 7 of 39 PageID 2418



       If I have given you the impression during the trial that I favor either party, you must

disregard that impression. If I have given you the impression during the trial that I have an

opinion about the facts of this case, you must disregard that impression. You are the sole judges

of the facts of this case. Other than my instructions to you on the law, you should disregard

anything I may have said or done during the trial in arriving at your verdict.

       You should consider all of the instructions about the law as a whole and regard each

instruction in light of the others, without isolating a particular statement or paragraph. The

testimony of the witnesses and other exhibits introduced by the parties constitute the evidence.

The statements of counsel are not evidence; they are only arguments. It is important for you to

distinguish between the arguments of counsel and the evidence on which those arguments rest.

What the lawyers say or do is not evidence. You may, however, consider their arguments in light

of the evidence that has been admitted and determine whether the evidence admitted in this trial

supports the arguments. You must determine the facts from all the testimony that you have heard

and the other evidence submitted. You are the judges of the facts, but in finding those facts, you

must apply the law as I instruct you.

       You are required by law to decide the case in a fair, impartial, and unbiased manner,

based entirely on the law and on the evidence presented to you in the courtroom. You may not be

influenced by passion, prejudice, or sympathy you might have for the plaintiff or the defendant

in arriving at your verdict.

Citation: Fifth Circuit PJI Instr. 3.1




PROPOSED JURY INSTRUCTIONS                                                               - Page 7
  Case 3:18-cv-02036-E Document 79 Filed 01/19/21                 Page 8 of 39 PageID 2419



BIAS—CORPORATE PARTY INVOLVED

        Do not let bias, prejudice or sympathy play any part in your deliberations. A corporation

and all other persons are equal before the law and must be treated as equals in a court of justice.

Citation: Fifth Circuit PJI Instr. 2.16.



BURDEN OF PROOF: PREPONDERANCE OF THE EVIDENCE

        Plaintiff Premier Electronics, L.L.C. has the burden of proving its case by a

preponderance of the evidence. To establish by a preponderance of the evidence means to prove

something is more likely so than not so. If you find that Plaintiff Premier Electronics, L.L.C. has

failed to prove any element of its claim by a preponderance of the evidence, then it may not

recover on that claim.

Citation: Fifth Circuit PJI Instr. 3.2.


EVIDENCE

        The evidence you are to consider consists of the testimony of the witnesses, the

documents and other exhibits admitted into evidence, and any fair inferences and reasonable

conclusions you can draw from the facts and circumstances that have been proven. Generally

speaking, there are two types of evidence. One is direct evidence, such as testimony of an

eyewitness. The other is indirect or circumstantial evidence. Circumstantial evidence is evidence

that proves a fact from which you can logically conclude another fact exists. As a general rule,

the law makes no distinction between direct and circumstantial evidence, but simply requires that

you find the facts from a preponderance of all the evidence, both direct and circumstantial.

Citation: Fifth Circuit PJI Instr. 3.3.




PROPOSED JURY INSTRUCTIONS                                                                  - Page 8
  Case 3:18-cv-02036-E Document 79 Filed 01/19/21                Page 9 of 39 PageID 2420



STIPULATIONS OF FACT

       A “stipulation” is an agreement. When there is no dispute about certain facts, the

attorneys may agree or “stipulate” to those facts. You must accept a stipulated fact as evidence

and treat that fact as having been proven here in court.

Citation: Fifth Circuit PJI Instr. 2.3.



LIMITING INSTRUCTION

       When testimony or an exhibit is admitted for a limited purpose, you may consider that

testimony or exhibit only for the specific limited purpose for which it was admitted.

Citation: Fifth Circuit PJI Instr. 2.6.

Note: This instruction will only be needed if testimony or an exhibit is admitted for a limited
purpose.


CHARTS AND SUMMARIES

       Certain charts and summaries have been shown to you solely to help explain or

summarize the facts disclosed by the books, records, and other documents that are in evidence.

These charts and summaries are not evidence or proof of any facts. You should determine the

facts from the evidence.

Citation: Fifth Circuit PJI Instr. 2.7.

Note: This instruction will only be needed if charts or summaries are admitted.




PROPOSED JURY INSTRUCTIONS                                                              - Page 9
 Case 3:18-cv-02036-E Document 79 Filed 01/19/21                   Page 10 of 39 PageID 2421



DEMONSTRATIVE EVIDENCE

       Plaintiff’s Exhibit Nos. 21 - 25 are an illustration. It is a party’s graphical depiction used

to describe something involved in this trial. If your recollection of the evidence differs from the

exhibit, rely on your recollection.

Citation: Fifth Circuit PJI Instr. 2.8.



TRANSCRIPT OF RECORDED CONVERSATION

       A typewritten transcript of an oral conversation, which can be heard on a recording

received in evidence as Defendant Exhibit No. 2 was shown to you. The transcript also purports

to identify the speakers engaged in such conversation.

       I have admitted the transcript as Defendant Exhibit No. 4 for the limited and secondary

purpose of aiding you in following the content of the conversation as you listen to the recording,

and also to aid you in identifying the speakers.

       You are specifically instructed that whether the transcript correctly or incorrectly reflects

the content of the conversation or the identity of the speakers is entirely for you to determine,

based on your evaluation of the testimony you have heard about the preparation of the transcript

and on your own examination of the transcript in relation to your hearing of the recording itself

as the primary evidence of its own contents. If you should determine that the transcript is in any

respect incorrect or unreliable, you should disregard it to that extent.

Citation: Fifth Circuit PJI Instr. 2.14.

Note: This instruction will only need to be given if the Court admits ADT Exhibit No. 2.




PROPOSED JURY INSTRUCTIONS                                                                 - Page 10
 Case 3:18-cv-02036-E Document 79 Filed 01/19/21                   Page 11 of 39 PageID 2422



WITNESSES

       You alone are to determine the questions of credibility or truthfulness of the witnesses. In

weighing the testimony of the witnesses, you may consider the witness’s manner and demeanor

on the witness stand, any feelings or interest in the case, or any prejudice or bias about the case,

that he or she may have, and the consistency or inconsistency of his or her testimony considered

in the light of the circumstances. Has the witness been contradicted by other credible evidence?

Has he or she made statements at other times and places contrary to those made here on the

witness stand? You must give the testimony of each witness the credibility that you think it

deserves. Even though a witness may be a party to the action and therefore interested in its

outcome, the testimony may be accepted if it is not contradicted by direct evidence or by any

inference that may be drawn from the evidence, if you believe the testimony. You are not to

decide this case by counting the number of witnesses who have testified on the opposing sides.

Witness testimony is weighed; witnesses are not counted. The test is not the relative number of

witnesses, but the relative convincing force of the evidence. The testimony of a single witness is

sufficient to prove any fact, even if a greater number of witnesses testified to the contrary, if after

considering all of the other evidence, you believe that witness.

Citation: Fifth Circuit PJI Instr. 3.4.



WITNESSES NOT CALLED

       Many witnesses were available to both sides. Neither party can complain that a witness

was not called to testify because either Plaintiff or Defendant could have called such witnesses.

Citation: Adapted from Fifth Circuit PJI Instr. 2.9.

Note: This instruction will not be necessary unless the issue of an adverse inference or other
absent witness issue arises.

PROPOSED JURY INSTRUCTIONS                                                                   - Page 11
 Case 3:18-cv-02036-E Document 79 Filed 01/19/21                 Page 12 of 39 PageID 2423




EXPERT WITNESSES

       When knowledge of technical subject matter may be helpful to the jury, a person who has

special training or experience in that technical field is permitted to state his or her opinion on

those technical matters. However, you are not required to accept that opinion. As with any other

witness, it is up to you to decide whether to rely on it.

Citation: Fifth Circuit PJI Instr. 3.5.



IMPEACHMENT BY WITNESS’S INCONSISTENT STATEMENTS

       In determining the weight to give to the testimony of a witness, consider whether there

was evidence that at some other time the witness said or did something, or failed to say or do

something, that was different from the testimony given at the trial.

       A simple mistake by a witness does not necessarily mean that the witness did not tell the

truth as he or she remembers it. People may forget some things or remember other things

inaccurately. If a witness made a misstatement, consider whether that misstatement was an

intentional falsehood or simply an innocent mistake. The significance of that may depend on

whether it has to do with an important fact or with only an unimportant detail.

Citation: Fifth Circuit PJI Instr. 2.11.



NO INFERENCE FROM FILING SUIT

       The fact that a person brought a lawsuit and is in court seeking damages creates no

inference that the person is entitled to a judgment. Anyone may make a claim and file a lawsuit.




PROPOSED JURY INSTRUCTIONS                                                              - Page 12
 Case 3:18-cv-02036-E Document 79 Filed 01/19/21                   Page 13 of 39 PageID 2424



The act of making a claim in a lawsuit, by itself, does not in any way tend to establish that claim

and is not evidence.

Citation: Fifth Circuit PJI Instr. 3.6.



DISCONTINUANCE AS TO SOME PARTIES

       Certain parties are no longer involved in this trial. As jurors, it is your duty to consider

the issues among the remaining parties.

Citation: Fifth Circuit PJI Instr. 2.5.



DUTY TO DELIBERATE; NOTES

       It is now your duty to deliberate and to consult with one another in an effort to reach a

verdict. Each of you must decide the case for yourself, but only after an impartial consideration

of the evidence with your fellow jurors. During your deliberations, do not hesitate to reexamine

your own opinions and change your mind if you are convinced that you were wrong. But do not

give up on your honest beliefs because the other jurors think differently, or just to finish the case.

       Remember at all times, you are the judges of the facts. You have been allowed to take

notes during this trial. Any notes that you took during this trial are only aids to memory. If your

memory differs from your notes, you should rely on your memory and not on the notes. The

notes are not evidence. If you did not take notes, rely on your independent recollection of the

evidence and do not be unduly influenced by the notes of other jurors. Notes are not entitled to

greater weight than the recollection or impression of each juror about the testimony.




PROPOSED JURY INSTRUCTIONS                                                                  - Page 13
 Case 3:18-cv-02036-E Document 79 Filed 01/19/21                Page 14 of 39 PageID 2425



       When you go into the jury room to deliberate, you may take with you a copy of this

charge, the exhibits that I have admitted into evidence, and your notes. You must select a

presiding juror to guide you in your deliberations and to speak for you here in the courtroom.

       Your verdict must be unanimous. After you have reached a unanimous verdict, your

presiding juror must fill out the answers to the written questions on the verdict form and sign and

date it. After you have concluded your service and I have discharged the jury, you are not

required to talk with anyone about the case.

       If you need to communicate with me during your deliberations, the presiding juror should

write the inquiry and give it to the court security officer. After consulting with the attorneys, I

will respond either in writing or by meeting with you in the courtroom. Keep in mind, however,

that you must never disclose to anyone, not even to me, your numerical division on any question.

       You may now proceed to the jury room to begin your deliberations.

Citation: Fifth Circuit PJI Instr. 3.7.




PROPOSED JURY INSTRUCTIONS                                                               - Page 14
 Case 3:18-cv-02036-E Document 79 Filed 01/19/21              Page 15 of 39 PageID 2426



                                    II.
            REQUESTED BY PLAINTIFF PREMIER ELECTRONICS, L.L.C.


SIMILAR ACTS

       Evidence that an act was done at one time or on one occasion is not any evidence or proof

whatsoever that the act was done in this case. Then how may you consider evidence of similar

acts? You may consider evidence of similar acts for the limited purpose of showing [name]’s

[motive], [opportunity], [intent], [knowledge], [plan], [identity], or [absence of mistake or

accident], which is at issue in this case. Such evidence may not be considered for any other

purpose whatsoever. You may not use the evidence to consider or reflect [name]’s character.

Citation: Fifth Circuit PJI Instr. 2.10.

Note: This instruction will need to be customized if the Court allows testimony or evidence of
similar acts by either party.

QUESTION NO. 1:

       Were ADT, L.L.C. and Insight Association Management, L.P. part of a conspiracy that

damaged Premier Electronics, L.L.C.?

       To be part of a conspiracy, ADT, L.L.C. and Insight Association Management, L.P. must

have had knowledge or, agreed to, and intended a common objective or course of action that

resulted in damages to Premier Electronics, L.L.C.      One or more persons involved in the

conspiracy must have performed some act or acts to further the conspiracy.

Answer “Yes” or “No”

Answer: _________

Citation: Texas Pattern Jury Charges 109.1 (State Bar of Texas 2014) [hereafter Texas PJC
___].




PROPOSED JURY INSTRUCTIONS                                                            - Page 15
 Case 3:18-cv-02036-E Document 79 Filed 01/19/21                        Page 16 of 39 PageID 2427



If you answer “Yes” to Question No. 1, you may consider acts committed by employees and

representatives of Insight Association Management, L.P. in furtherance of the conspiracy as acts

of ADT, L.L.C. unless they were committed before the agreement creating the conspiracy.

Citation: Carroll v. Timmers Chevrolet, Inc., 592 S.W.2d 922, 925-26 & 928 (Tex. 1979).


QUESTION NO. 2:

        Did ADT, L.L.C. intentionally interfere with the security monitoring agreements between

Premier Electronics, L.L.C. and its homeowner customers in Phillips Creek Ranch?

        Interference is intentional if committed with the desire to interfere with the contracts or

with the belief that interference is substantially certain to result.

        [Premier suggests including the instructions requested below here]

        Answer “Yes” or “No” for each of the following categories of customers:

Customers with only alarm monitoring services                              Answer: _________


Customers with additional services, including cellular alarm
transmission services                                        Answer: _________


Citation: Texas PJC 106.1.

        It is your duty to interpret the following language of the agreement:

                                  [To be added by ADT’s attorney]

        You must decide its meaning by determining the intent of the parties at the time of the

agreement. Consider all the facts and circumstances surrounding the making of the agreement,

the interpretation placed on the agreement by the parties to the agreement, and the conduct of the

parties to the agreement.

Citation: Adapted from Texas PJC 101.8.



PROPOSED JURY INSTRUCTIONS                                                                - Page 16
 Case 3:18-cv-02036-E Document 79 Filed 01/19/21                 Page 17 of 39 PageID 2428



       If you find that a particular custom or usage existed when the agreement was made, you

may consider whether the parties to the agreement intended that it would affect the particular

term of the agreement set forth above.

Citation: See Texas PJC 101.9; adapted from Lambert v. H. Molsen & Co., 551 S.W.2d 151, 154

(Tex. Civ. App.—Waco 1977, writ ref’d n.r.e.).

       The security monitoring agreements between Premier Electronics, L.L.C. and its

homeowner customers in Phillips Creek Ranch contain the following provision:

       e.) Additional services initial term shall be five (5) years starting on the first day
           of the month during which the Equipment is installed and connected by
           Premier or its contractor(s). The agreement will automatically continue for
           successive one year renewal terms unless Customer or Premier gives written
           notice of cancellation at least 60 days from the initial or renewal term ends.

For purposes of this matter, you are instructed this language means that security monitoring

agreements between Premier Electronics, L.L.C. and its homeowner customers in Phillips Creek

Ranch did not automatically end when the PCR Community Association, Inc. gave Premier

Electronics, L.L.C. notice on April 21, 2016, of its intention not to renew its Security System

Agreement with Premier Electronics, L.L.C. or when the initial term of that agreement ended.

Citation: See Texas PJC 101.7.

       A party may not interfere with the performance of a contract before the contract is

cancelled by a party to that contract.

Citation: Adapted from RESTATEMENT (2D) OF TORTS § 766 cmt. f. & g.

       In determining whether ADT, L.L.C. intentionally interfere with such security monitoring

agreements, you may consider whether ADT, L.L.C. intentionally induced or caused homeowner

customers in Phillips Creek Ranch to breach their security monitoring agreements with Premier

Electronics, L.L.C.



PROPOSED JURY INSTRUCTIONS                                                                - Page 17
 Case 3:18-cv-02036-E Document 79 Filed 01/19/21                        Page 18 of 39 PageID 2429



Citation: See, e.g., Clements v. Withers, 437 S.W.2d 818, 820 (Tex. 1969); John Paul Mitchell
Sys. v. Randall Food Mkts., 17 S.W.3d 721, 730-31 (Tex. App.—Austin 2000, pet. denied).

        In determining whether ADT, L.L.C. intentionally interfere with such security monitoring

agreements, you may consider whether ADT, L.L.C. intentionally interfered with Premier

Electronics, L.L.C.’s performance of its security monitoring agreements with homeowner

customers in Phillips Creek Ranch by preventing the performance or by making the performance

impossible or more burdensome, difficult, or expensive.

Citation: See, e.g., AKB Hendrick, L.P. v. Musgrave Enters., 390 S.W.3d 221, 236 (Tex. App.—
Dallas 2012, no pet.); Seelbach v. Clubb, 7 S.W.3d 749, 757 (Tex. App.—Texarkana 1999, pet.
denied).

QUESTION NO. 3:

        Did ADT, L.L.C. intentionally interfere with Premier Electronics, L.L.C. prospective

relations with future homeowners in Phillips Creek Ranch?

        Interference is intentional if committed with the desire to interfere with the relations or

with the belief that interference is substantially certain to result.

        [Premier suggests including the instructions requested below here]

        Answer “Yes” or “No”

Answer: _________

Citation: Adapted from Texas PJC 106.1; see Texas PJC 106.3.

        In determining whether prospective relations exist with respect to this Question, Premier

Electronics, L.L.C. does not need to prove that a contract would have been made but for the

interference; it must prove only that the formation of a contract was reasonably probable,

considering all the facts and circumstances related to the transaction.

Citation: See, e.g., Richardson-Eagle, Inc. v. William M. Mercer, Inc., 213 S.W.3d 469, 475-76
(Tex. App.—Houston [1st Dist.] 2006, pet. denied); Surprise v. DeKock, 84 S.W.3d 378, 382
(Tex. App.—Corpus Christi 2002, no pet.).

PROPOSED JURY INSTRUCTIONS                                                                - Page 18
 Case 3:18-cv-02036-E Document 79 Filed 01/19/21                        Page 19 of 39 PageID 2430




QUESTION NO. 4:

        Did ADT, L.L.C. intentionally interfere with Premier Electronics, L.L.C. prospective

relations with the builders who were building residences in Phillips Creek Ranch?

        Interference is intentional if committed with the desire to interfere with the relations or

with the belief that interference is substantially certain to result.

        [Premier suggests including the instructions requested below here]

        Answer “Yes” or “No”

Answer: _________

Citation: Adapted from Texas PJC 106.1; see Texas PJC 106.3.

        In determining whether prospective relations exist with respect to this Question, consider

whether Premier Electronics, L.L.C. had a continuing business relationship or other customary

relationship with such builders that does not amount to a formal contract.

Citation: See, e.g., Heil-Quaker Corp. v. Mischer, Corp., 863 S.W.2d 210, 214 (Tex. App.—
Houston [14th Dist.] 1993), writ granted w.r.m., 877 S.W.2d 300 (Tex. 1994).

QUESTION NO. 5:

        Did ADT, L.L.C. intentionally interfere with Premier Electronics, L.L.C.’s prospective

relations with the developer and homeowner’s association for the Walsh development?

        Interference is intentional if committed with the desire to interfere with the relations or

with the belief that interference is substantially certain to result.

        [Premier suggests including the instructions requested below here]

        Answer “Yes” or “No”

Answer: _________

Citation: Adapted from Texas PJC 106.1; see Texas PJC 106.3.



PROPOSED JURY INSTRUCTIONS                                                                - Page 19
 Case 3:18-cv-02036-E Document 79 Filed 01/19/21                  Page 20 of 39 PageID 2431



       In determining whether prospective relations exist with respect to this Question, Premier

Electronics, L.L.C. does not need to prove that a contract would have been made but for the

interference; it must prove only that the formation of a contract was reasonably probable,

considering all the facts and circumstances related to the transaction.

Citation: See, e.g., Richardson-Eagle, Inc. v. William M. Mercer, Inc., 213 S.W.3d 469, 475-76
(Tex. App.—Houston [1st Dist.] 2006, pet. denied); Surprise v. DeKock, 84 S.W.3d 378, 382
(Tex. App.—Corpus Christi 2002, no pet.).

If Plaintiff Premier Electronics, L.L.C. has proved its claim against Defendant ADT, L.L.C. by a

preponderance of the evidence, you must determine the damages to which Plaintiff Premier

Electronics, L.L.C. is entitled. You should not interpret the fact that I am giving instructions

about Plaintiff Premier Electronics, L.L.C.’s damages as an indication in any way that I believe

that Plaintiff Premier Electronics, L.L.C. should, or should not, win this case. It is your task first

to decide whether Defendant ADT, L.L.C. is liable. I am instructing you on damages only so that

you will have guidance in the event you decide that Defendant ADT, L.L.C. is liable and that

Plaintiff Premier Electronics, L.L.C. is entitled to recover money from Defendant ADT, L.L.C.

Citation: Fifth Circuit PJI Instr. 15.1.

       If you find that Defendant ADT, L.L.C. is liable to Plaintiff Premier Electronics, L.L.C.,

then you must determine an amount that is fair compensation for all of Plaintiff Premier

Electronics, L.L.C.’s damages. These damages are called compensatory damages. The purpose

of compensatory damages is to make Plaintiff Premier Electronics, L.L.C. whole—that is, to

compensate Plaintiff Premier Electronics, L.L.C. for the damage that it has suffered.

Compensatory damages are not limited to expenses that Plaintiff Premier Electronics, L.L.C.

may have incurred because of any interference by ADT, L.L.C.




PROPOSED JURY INSTRUCTIONS                                                                  - Page 20
 Case 3:18-cv-02036-E Document 79 Filed 01/19/21                Page 21 of 39 PageID 2432



       You may award compensatory damages only for losses that Plaintiff Premier Electronics,

L.L.C. proves were proximately caused by Defendant ADT, L.L.C.’s allegedly wrongful

conduct. The damages that you award must be fair compensation for all of Plaintiff Premier

Electronics, L.L.C.’s damages, no more and no less. Compensatory damages are not allowed as a

punishment and cannot be imposed or increased to penalize Defendant ADT, L.L.C. You should

not award compensatory damages for speculative losses, but only for those losses that Plaintiff

Premier Electronics, L.L.C. has actually suffered or that Plaintiff Premier Electronics, L.L.C. is

reasonably likely to suffer in the future.

       If you decide to award compensatory damages, you should be guided by dispassionate

common sense. Computing damages may be difficult, but you must not let that difficulty lead

you to engage in arbitrary guesswork. On the other hand, the law does not require that Plaintiff

Premier Electronics, L.L.C. prove the amount of its losses with mathematical precision, but only

with as much definiteness and accuracy as the circumstances permit.

       You must use sound discretion in fixing an award of damages, drawing reasonable

inferences where you find them appropriate from the facts and circumstances in evidence. You

should consider the following elements of damage, to the extent you find them proved by a

preponderance of the evidence:

Citation: Fifth Circuit PJI Instr. 15.2.

       1.      Lost profits for security alarm monitoring services which Plaintiff Premier
               Electronics, L.L.C. would have provided to homeowners;

       2.      Lost profits for additional services including cellular alarm transmission services
               which Plaintiff Premier Electronics, L.L.C. would have provided to homeowners;

       3.      Lost profits for services which Plaintiff Premier Electronics, L.L.C. would have
               provided to builders who were building residences in Phillips Creek Ranch.




PROPOSED JURY INSTRUCTIONS                                                              - Page 21
 Case 3:18-cv-02036-E Document 79 Filed 01/19/21                  Page 22 of 39 PageID 2433



QUESTION NO. 6:

         What sum of money, if paid now in cash, would fairly and reasonably compensate

Premier Electronics, L.L.C. for its lost profits, if any, that were proximately caused by ADT’s

intentional interference with each of the following:

         Do not add any amount for interest on damages, if any.

         Answer separately in dollars and cents for damages, if any.

         1.     Alarm monitoring services for its existing homeowner customers in Phillips Creek

Ranch.

         Answer: $_______

         2.     Additional services, including cellular alarm transmission services for its existing

homeowner customers in Phillips Creek Ranch.

         Answer: $_______

         3.     Alarm monitoring services for its prospective relations with future homeowners in

Phillips Creek Ranch.

         Answer: $_______

         4.     Additional services, including cellular alarm transmission services for its

prospective relations with future homeowners in Phillips Creek Ranch.

         Answer: $_______

         5.     Services for builders who were building residences in Phillips Creek Ranch.

         Answer: $_______

         5.     Alarm monitoring services and additional services, including cellular alarm

transmission services for its prospective relations with future homeowners in the Walsh

development.



PROPOSED JURY INSTRUCTIONS                                                                - Page 22
 Case 3:18-cv-02036-E Document 79 Filed 01/19/21                  Page 23 of 39 PageID 2434



Citation: Specifically adapted for this case.

       If you find that Defendant ADT, L.L.C. is liable for Plaintiff Premier Electronics,

L.L.C.’s injuries, you must award Plaintiff Premier Electronics, L.L.C. the compensatory

damages that it has proved. You may, in addition, award punitive damages if you find, by clear

and convincing evidence, that Defendant ADT, L.L.C. acted with malice or fraud.

Citation: Adapted from Fifth Circuit PJI Instr. 15.7.

       “Clear and convincing evidence” means the measure or degree of proof that produces a

firm belief or conviction of the truth of the allegations sought to be established.

       “Malice” means a specific intent by ADT, L.L.C. to cause substantial injury or harm to

Premier Electronics, L.L.C.

Citation: Texas PJC 115.37B.

       “Fraud” occurs when—

               1.      a party makes a material misreprentation, and

               2.      the misrepresentation is made with knowledge of its falsity or made

               recklessly without any knowledge of the truth and as a positive assertion, and

               3.      the misrepresentation is made with the intention that it should be acted on

               by the other party, and

               4.      the party relies on the misrepresentation and thereby suffers injury.

       “Misrepresentation” means—

Citation: Texas PJC 105.2

               1.      A false statement of fact, or

Citation: Texas PJC 105.3A.

               2.      A statement of opinion based on a false statement of fact, or



PROPOSED JURY INSTRUCTIONS                                                                - Page 23
 Case 3:18-cv-02036-E Document 79 Filed 01/19/21                Page 24 of 39 PageID 2435



Citation: Texas PJC 105.3C.

       The purpose of punitive damages is to punish and deter, not to compensate. Punitive

damages serve to punish a defendant for malicious or fraudulent conduct and, by doing so, to

deter others from engaging in similar conduct in the future. You are not required to award

punitive damages. If you do decide to award punitive damages, you must use sound reason in

setting the amount. Your award of punitive damages must not reflect bias, prejudice, or

sympathy toward any party. It should be presumed that Plaintiff Premier Electronics, L.L.C. has

been made whole by compensatory damages, so punitive damages should be awarded only if

Defendant ADT, L.L.C.’s misconduct is so reprehensible as to warrant the imposition of further

sanctions to achieve punishment or deterrence.

       If you decide to award punitive damages, the following factors should guide you in fixing

the proper amount:

       1.      the reprehensibility of Defendant ADT, L.L.C.’s conduct, including but not

               limited to whether there was deceit, cover-up, insult, intended, or reckless injury,

               and whether Defendant ADT, L.L.C.’s conduct was motivated by a desire to

               augment profit;

       2.      the ratio between the punitive damages you are considering awarding and the

               amount of harm that was suffered by the victim or with which the victim was

               threatened;

       3.      the possible criminal and civil sanctions for comparable conduct.

       You may consider the financial resources of Defendant ADT, L.L.C. in fixing the amount

of punitive damages.

Citation: Adapted from Fifth Circuit PJI Instr. 15.7.



PROPOSED JURY INSTRUCTIONS                                                               - Page 24
 Case 3:18-cv-02036-E Document 79 Filed 01/19/21              Page 25 of 39 PageID 2436



       In awarding punitive damages against ADT, L.L.C., you must consider only the conduct

of ADT, L.L.C.

Citation: See TEX. CIV. PRAC. & REM. CODE § 41.006.

QUESTION NO. 7:

       Do you find by clear and convincing evidence that the harm to Premier Electronics,

L.L.C. resulted from malice or fraud attributed to ADT, L.L.C.? Answer “Yes” or “No”

Answer: _________

Citation: Adapted from Texas PJC 115.37B.

       Answer the following question only if you unanimously answered “Yes” to Question No.

7. Otherwise, do not answer the following question.

       You must unanimously agree on the amount of any award of exemplary damages.

QUESTION NO. 8:

       What sum of money, if any, if paid now in cash, should be assessed against ADT, L.L.C.

and awarded to Premier Electronics, L.L.C. as punitive damages, if any, for the conduct found in

response to Question No. 7?

       Answer in dollars and cents, if any.

Answer: $_______




PROPOSED JURY INSTRUCTIONS                                                             - Page 25
 Case 3:18-cv-02036-E Document 79 Filed 01/19/21                Page 26 of 39 PageID 2437



                                      III.
                       REQUESTED BY DEFENDANT ADT, L.L.C.


       Pursuant to the Agreed Scheduling Order [ECF No. 18] and Order Granting Joint Motion

to Extend Certain Pretrial Deadlines [ECF No. 63], ADT submits the following proposed jury

instructions. ADT reserves its objection that Premier has not supported and will not be able to

support a prima facie case on any claims it has asserted in this lawsuit, precluding the

submission of such claims for the jury’s consideration.

       In addition, although ADT objects to the submission of Premier’s claims for the jury’s

consideration in light of its failure to meet its evidentiary burden, ADT and Premier have met

and conferred in a collaborative effort to minimize the disputed jury instructions in this matter,

should the Court submit any of Premier’s claims for the jury’s consideration over ADT’s

objections and forthcoming motion(s) for directed verdict.

       Finally, ADT reserves all objections as to these instructions, as well as the proposed

instructions submitted by Premier, pending the evidence as admitted at trial and further rulings

from this Court.




PROPOSED JURY INSTRUCTIONS                                                              - Page 26
 Case 3:18-cv-02036-E Document 79 Filed 01/19/21                Page 27 of 39 PageID 2438



Question 1:

Did Premier Electronics, L.L.C enter into a separate written agreement for ancillary services with

certain PCR homeowners consistent with the requirements of the PCR Agreement?



Answer “Yes” or “No.”

Answer: ____________

Citation: Texas PJC 101.1



If you answered “No” to Question 1, then you do not need to answer any further questions.



If you answered “Yes” to Question 1, then please answer the following question. Otherwise, do

not answer the following question.




PROPOSED JURY INSTRUCTIONS                                                              - Page 27
 Case 3:18-cv-02036-E Document 79 Filed 01/19/21                Page 28 of 39 PageID 2439



Question 2:

Did ADT, L.L.C. intentionally interfere with the Premier Electronics Developer/Homeowners’

Association Security Monitoring Agremeent for ancillary services, including cellular monitoring

services, between Premier Electronics, L.L.C. and its homeowner customers in Phillips Creek

Ranch?



Interference is intentional if committed with the desire to interfere with the contract or with the

belief that interference is substantially certain to result. Interference that is a mere incidental

result of a party’s conduct is not improper.



Answer “Yes” or “No.”

Answer: ____________

Citation: Texas PJC 106.1; Bradford v. Vento, 48 S.W. 3d 749, 757 (Tex. 2001).




PROPOSED JURY INSTRUCTIONS                                                               - Page 28
 Case 3:18-cv-02036-E Document 79 Filed 01/19/21                Page 29 of 39 PageID 2440



Question 3:

Did ADT, L.L.C. intentionally interfere with Premier Electronics, L.L.C.’s prospective business

relationship for security monitoring services with future homeowners in Phillips Creek Ranch?



Interference is intentional if committed with the desire to interfere with the contract or with the

belief that interference is substantially certain to result. Interference that is a mere incidental

result of a party’s conduct is not improper.



Answer “Yes” or “No.”

Answer: ____________

Citation: Adapted from Texas PJC 106.1, 106.3; Bradford v. Vento, 48 S.W. 3d 749, 757 (Tex.

2001).




PROPOSED JURY INSTRUCTIONS                                                               - Page 29
 Case 3:18-cv-02036-E Document 79 Filed 01/19/21                Page 30 of 39 PageID 2441



Question 4:

Did ADT, L.L.C. intentionally interfere with Premier Electronics, L.L.C.’s prospective business

relationship with the builders who were building residences in Phillips Creek Ranch?



Interference is intentional if committed with the desire to interfere with the contract or with the

belief that interference is substantially certain to result. Interference that is a mere incidental

result of a party’s conduct is not improper.



Answer “Yes” or “No.”

Answer: ____________

Citation: Adapted from Texas PJC 106.1, 106.3; Bradford v. Vento, 48 S.W. 3d 749, 757 (Tex.

2001).




PROPOSED JURY INSTRUCTIONS                                                               - Page 30
 Case 3:18-cv-02036-E Document 79 Filed 01/19/21                Page 31 of 39 PageID 2442



Question 5:

Did ADT, L.L.C. intentionally interfere with Premier Electronics, L.L.C.’s prospective business

relationship for security monitoring services with the developer, homeowner’s association, and

community homeowners for the Walsh development?



Interference is intentional if committed with the desire to interfere with the contract or with the

belief that interference is substantially certain to result. Interference that is a mere incidental

result of a party’s conduct is not improper.



Answer “Yes” or “No.”

Answer: ____________

Citation: Adapted from Texas PJC 106.1, 106.3; Bradford v. Vento, 48 S.W. 3d 749, 757 (Tex.

2001).



If you answer “Yes” to Question 2, Question 3, Question 4, or Question 5, then answer the

following question. Otherwise, do not answer the following question.




PROPOSED JURY INSTRUCTIONS                                                               - Page 31
 Case 3:18-cv-02036-E Document 79 Filed 01/19/21                Page 32 of 39 PageID 2443



Question 6:

Did ADT, L.L.C. have a legal right to conduct business with PCR Community Association, Inc.

and its homeowners or have a good-faith belief that it could conduct business with PCR

Community Association, Inc. and its homeowners since the PCR Community Association, Inc.

validly cancelled the Security System Agreement with Premier, solicited bids from Premier’s

competitors, and contracted with ADT, L.L.C. on May 6, 2016, to provide all security

monitoring services for PCR Community Association, Inc. and its homeowners for the next ten

(10) years?

Answer “Yes” or “No.”

Answer: _____________

Citation: Texas PJC 106.2.

A party has a good-faith belief if it has an objectively well-grounded and justifiable belief of a

right.

Citation: Bennett v. Computer Associates Intern., Inc., 932 S.W.2d 197, 202–03 (Tex. App.--

Amarillo 1996)



ADT, L.L.C. has the burden of proving it had a legal right to conduct business with PCR

Community Association, Inc. and its homeowners or had a good-faith belief that it could conduct

business with PCR Community Association, Inc. and its homeowners by a preponderance of the

evidence. To establish a preponderance of the evidence means to prove something is more likely

so than not so.

Citation: Adapted from Fifth Circuit PJI Instr. 3.2




PROPOSED JURY INSTRUCTIONS                                                              - Page 32
 Case 3:18-cv-02036-E Document 79 Filed 01/19/21                  Page 33 of 39 PageID 2444



If you answered “Yes” to Question 6, then you do not need to answer any further questions.



If you answered “No” to Question 6, then please continue to the next question.



Consider Damages Only If Necessary

       If Plaintiff Premier Electronics, L.L.C. has proved its claim against Defendant ADT,

L.L.C. by a preponderance of the evidence, you must determine the damages to which Plaintiff

Premier Electronics, L.L.C. is entitled. You should not interpret the fact that I am giving

instructions about Plaintiff Premier Electronics, L.L.C.’s damages as an indication in any way

that I believe that Plaintiff Premier Electronics, L.L.C. should, or should not, win this case. It is

your task first to decide whether Defendant ADT, L.L.C. is liable. I am instructing you on

damages only so that you will have guidance in the event you decide that Defendant ADT,

L.L.C. is liable and that Plaintiff Premier Electronics, L.L.C. is entitled to recover money from

Defendant ADT, L.L.C.

Citation: Fifth Circuit PJI Instr. 15.1.



Compensatory Damages

       If you find that Defendant ADT, L.L.C. is liable to Plaintiff Premier Electronics, L.L.C.,

then you must determine an amount that is fair compensation for all of Plaintiff Premier

Electronics, L.L.C.’s damages. These damages are called compensatory damages. The purpose

of compensatory damages is to make Plaintiff Premier Electronics, L.L.C. whole—that is, to

compensate Plaintiff Premier Electronics, L.L.C. for the damage that it has suffered.




PROPOSED JURY INSTRUCTIONS                                                                 - Page 33
 Case 3:18-cv-02036-E Document 79 Filed 01/19/21                Page 34 of 39 PageID 2445



Compensatory damages are not limited to expenses that Plaintiff Premier Electronics, L.L.C.

may have incurred because of any interference by ADT, L.L.C.

       You may award compensatory damages only for losses that Plaintiff Premier Electronics,

L.L.C. proves were proximately caused by Defendant ADT, L.L.C.’s allegedly wrongful

conduct. The damages that you award must be fair compensation for all of Plaintiff Premier

Electronics, L.L.C.’s damages, no more and no less. Compensatory damages are not allowed as a

punishment and cannot be imposed or increased to penalize Defendant ADT, L.L.C. You should

not award compensatory damages for speculative losses, but only for those losses that Plaintiff

Premier Electronics, L.L.C. has actually suffered or that Plaintiff Premier Electronics, L.L.C. is

reasonably likely to suffer in the future.

       If you decide to award compensatory damages, you should be guided by dispassionate

common sense. Computing damages may be difficult, but you must not let that difficulty lead

you to engage in arbitrary guesswork. On the other hand, the law does not require that Plaintiff

Premier Electronics, L.L.C. prove the amount of its losses with mathematical precision, but only

with as much definiteness and accuracy as the circumstances permit.

       You must use sound discretion in fixing an award of damages, drawing reasonable

inferences where you find them appropriate from the facts and circumstances in evidence. You

should consider the following elements of damage, to the extent you find them proved by a

preponderance of the evidence:

       1.      Lost profits for security alarm monitoring services which Plaintiff Premier
               Electronics, L.L.C. would have provided to homeowners;

       2.      Lost profits for ancillary services including cellular alarm transmission services
               which Plaintiff Premier Electronics, L.L.C. would have provided to homeowners;

       3.      Lost profits for services which Plaintiff Premier Electronics, L.L.C. would have
               provided to builders who were building residences in Phillips Creek Ranch.

PROPOSED JURY INSTRUCTIONS                                                              - Page 34
 Case 3:18-cv-02036-E Document 79 Filed 01/19/21                 Page 35 of 39 PageID 2446




Citation: Fifth Circuit PJI Instr. 15.2.



Mitigation of Damages

        A person who claims damages resulting from the wrongful act of another has a duty

under the law to use reasonable diligence to mitigate his/her damages, that is, to avoid or to

minimize those damages.         If you find the defendant is liable and the plaintiff has suffered

damages, the plaintiff may not recover for any item of damage which he could have avoided

through reasonable effort. If you find that the defendant provided by a preponderance of the

evidence the plaintiff unreasonably failed to take advantage of an opportunity to lesson his

damages, you should deny him recovery for those damages that he would have avoided had he

taken advantage of that opportunity. You are the sole judge of whether the plaintiff acted

reasonably in avoiding or minimizing his damages. An injured plaintiff may not sit idly by when

presented with an opportunity to reduce his damages. However, he is not required to exercise

unreasonable efforts or incur unreasonable expenses in mitigating the damages. The defendant

has the burden of proving the damages that the plaintiff could have mitigated. In deciding

whether to reduce the plaintiff’s damages because of his failure to mitigate, you must weigh all

the evidence in the light of the particular circumstances of the case, using sound discretion in

deciding whether the defendant has satisfied his burden of proving that the plaintiff’s conduct

was not reasonable.

Fifth Circuit PJI Instr. 15.5




PROPOSED JURY INSTRUCTIONS                                                              - Page 35
 Case 3:18-cv-02036-E Document 79 Filed 01/19/21                Page 36 of 39 PageID 2447



Predicate Instruction Conditioning Damages Questions on Liability

       If you answered “Yes” to Question 2, Question 3, Question 4, Question 5, and answered

“No” to Question 6, then answer the following question. Otherwise, do not answer the following

question.

Citation: Texas PJC 115.1



QUESTION NO. 7:

       What sum of money, if paid now in cash, would fairly and reasonably compensate

Premier Electronics, L.L.C. for its lost profits, if any, that were proximately caused by ADT’s

intentional interference?

       “Proximate cause” means a cause that was a substantial factor in bringing about an event,

and without which cause such event would not have occurred. In order to be a proximate cause,

the act or omission complained of must be such that a person using the degree of care required of

him would have foreseen that the event, or some similar event, might reasonably result

therefrom. There may be more than one proximate cause of an event.

       Do not add any amount for interest on damages, if any.

       Answer separately in dollars and cents for damages, if any.

       1.      Alarm monitoring services for its existing homeowner customers in Phillips Creek

Ranch sustained in the past.

       Answer: $_______

       2.      Ancillary services, including cellular alarm transmission services for its existing

homeowner customers in Phillips Creek Ranch sustained in the past.

       Answer: $_______



PROPOSED JURY INSTRUCTIONS                                                              - Page 36
 Case 3:18-cv-02036-E Document 79 Filed 01/19/21               Page 37 of 39 PageID 2448



          3.    Security alarm monitoring services for its prospective relations with future

homeowners in Phillips Creek Ranch that, in reasonable probability, will be sustained in the

future.

          Answer: $_______

          4.    Services for builders who were building residences in Phillips Creek Ranch that,

in reasonable probability, will be sustained in the future.

          Answer: $_______

          5.    Security alarm monitoring services and additional services, including cellular

alarm transmission services for its prospective relations with the developer, homeowner’s

association and homeowners in the Walsh development, that, in reasonable probability, will be

sustained in the future.

          Answer: $_______



Citation: Adapted from Texas PJC 115.1, 115.22




PROPOSED JURY INSTRUCTIONS                                                            - Page 37
 Case 3:18-cv-02036-E Document 79 Filed 01/19/21              Page 38 of 39 PageID 2449



Question 8:

If you answered “Yes” to Question 2, Question 3, Question 4, or Question 5, and answered “No”

to Question 6, and if you awarded damages to Premier Electronics, L.L.C. in response to

Question 7, then answer the following question.      Otherwise, do not answer the following

question.



Was ADT, L.L.C. part of a conspiracy that damaged Premier Electronics, L.L.C.? To be part of

a conspiracy, ADT, L.L.C. and another person or persons must have had knowledge of, agreed

to, and intended a common objective or course of action that resulted in the damages to Premier

Electronics, L.L.C. One or more persons involved in the conspiracy must have performed some

act or acts to further the conspiracy.



To be liable for conspiracy, ADT, L.L.C. must be shown to have intended to do more than

engage in the conduct that resulted in the loss. It must be shown that from the inception of the

combination or agreement the party intended to cause the loss or was aware of the harm likely to

result from the wrongful conduct.



Answer “Yes” or “No.”

Answer: ______________



Citation: Texas PJC 109.1

Dated: January 19, 2021




PROPOSED JURY INSTRUCTIONS                                                            - Page 38
 Case 3:18-cv-02036-E Document 79 Filed 01/19/21           Page 39 of 39 PageID 2450



Respectfully submitted,


By: /s/ John M. Frick                        By: /s/ Eric S. Boos
John M. Frick                                Eric S. Boos (pro hac vice)
Texas Bar No. 07455200                       SHOOK, HARDY & BACON LLP
BENNETT, WESTON, LAJONE &                    Citigroup Center
TURNER, P.C.                                 201 S. Biscayne Blvd., Suite 3200
1603 LBJ Freeway, Suite 280                  Miami, FL 33131
Dallas, Texas 75234                          Telephone: 305-358-5171
Telephone: 972-662-4901                      eboos@shb.com
Facsimile: 972-393-4043
jfrick@bennettweston.com                     Tanya L. Chaney
                                             Texas Bar No. 24036375
Attorney for Plaintiff Premier Electronics   SHOOK, HARDY & BACON LLP
LLC                                          JPMorgan Chase Tower
                                             600 Travis Street
                                             Suite 3400
                                             Houston, TX 77002
                                             Telephone: 713-227-8008
                                             Facsimile: 713-227-9508
                                             tchaney@shb.com

                                             Paul A. Williams (pro hac vice)
                                             pwilliams@shb.com
                                             Charles C. Eblen (pro hac vice)
                                             ceblen@shb.com
                                             SHOOK, HARDY & BACON LLP
                                             2555 Grand Boulevard
                                             Kansas City, MO 64108
                                             Telephone: 816-474-6550

                                             Attorneys for Defendant ADT LLC




PROPOSED JURY INSTRUCTIONS                                                       - Page 39
